Head, Presiding Justice.
1. “[I]t is the duty of this court, with or without motion of a party, to consider the question of its jurisdiction. . .” Brockett v. Maxwell, 200 Ga. 213 (36 SE2d 638); Cheek v. White, 204 Ga. 321 (49 SE2d 819).
2. The judgment assigned as error was rendered on May 21, *2771964, and the bill of exceptions was tendered to the trial judge on July 10, 1964. “Bills of exception shall be tendered to any judge authorized by law to certify them within 30 days from the date of the decision complained of.” Ga. L. 1957, pp. 224, 244 (Code Ann. § 6-902). This requirement is jurisdictional, and where the bill of exceptions is tendered more than 30 days after the judgment complained of, this court is without jurisdiction and the writ of error must be dismissed. Butler v. Gibbons, 215 Ga. 454 (110 SE2d 927); Townsend v. Balkcom, 217 Ga. 755 (125 SE2d 62).
Submitted September 16, 1964
Decided September 28, 1964.
Jim T. Bennett, Jr., for plaintiff in error.
Franklin, Barham, Coleman, Elliott & Blackburn, O. W. Franklin, Jr., contra.

Writ of error dismissed.


All the Justices concur.